Exhibit 10.5

 

ACKNOWLEDGEMENTOF

RENEWAL AND EXTENSION OF ADVISORY AGREEMENT

 

THIS ACKNOWLEDGMENT OF RENEWAL AND EXTENSION OF ADVISORY

AGREEMENT (this "Acknowledgement"), dated effective as of June 29, 2019, is
entered into by and among Rodin Global Property Advisors, LLC, a Delaware
limited liability company (the "Advisor"), Rodin Global Property Trust, Inc., a
Maryland corporation (the "Company"), Rodin Global Property Trust Operating
Partnership, L.P., a Delaware limited partnership (the "Operating Partnership")
and, solely with respect to Article 13 and Section 9.03 of that certain Amended
and Restated Advisory Agreement (the "Original Agreement"), dated as of June 29,
2018, Cantor Fitzgerald Investors, LLC, a Delaware limited liability company
(the "Sponsor"), and, solely with respect to Section 9.03 of the Original
Agreement, Rodin Global Property Trust OP Holdings, LLC, a Delaware limited
liability company (the "Special Unit Holder"). The Company, Operating
Partnership, Advisor, Sponsor and the Special Unit Holder are collectively
referred to as the "Parties." Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Original Agreement.

WHEREAS, the Parties entered into the Original Agreement for an initial term
(the "Term") of one year from the date of the Original Agreement, pursuant to
which the Advisor agreed to provide certain services to the Company;

WHEREAS, the Original Agreement may be renewed for an unlimited number of
successive one-year terms upon mutual consent of the Parties, provided that the
renewal is approved by a majority of the independent directors of the Company
(also being all of the members of the Audit Committee of the Board of Directors
of the Company);

WHEREAS, the Parties desire to enter into this Acknowledgement to extend the
Term from June 29, 2019 to June 29, 2020;

WHEREAS, all of the independent directors of the Company (also being all of the
members of the Audit Committee of the Board of Directors of the Company) desire
to amend the Original Agreement to extend the term of the Advisory Agreement
Term from June 29, 2019 to June 29, 2020;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the Parties hereto do hereby agree as follows:

 

1. Effective as of the date hereof, the expiration of the current term of the
Advisory Agreement is hereby extended from June 29, 2019 to June 29, 2020.

 

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Acknowledgment to be signed by
their respective duly authorized officers, effective as of the date set forth
above.

RODIN GLOBAL PROPERTY TRUST, INC.

By:

/s/ Kenneth Carpenter

Name:

Kenneth Carpenter

Title:

President

 

RODIN GLOBAL PROPERTY TRUST OPERATING PARTNERSHIP, L.P.

 

By: Rodin Global Property Trust, Inc., its General Partner

By:

/s/ Kenneth Carpenter

Name:

Kenneth Carpenter

Title:

President

 

RODIN GLOBAL PROPERTY ADVISORS, LLC

 

By:

/s/ Kenneth Carpenter

Name:

Kenneth Carpenter

Title:

President

Solely with respect to Article 13 and Section 9.03 of the Original Agreement:

 

CANTOR FITZGERALD INVESTORS, LLC


By:

/s/ Steven Bisgay

Name:

Steven Bisgay

Title:

Chief Financial Officer


Solely with respect to Section 9.03 of the Original Agreement:

 

RODIN GLOBAL PROPERTY TRUST OP HOLDINGS, LLC

 

By:

/s/ Steven Bisgay

Name:

Steven Bisgay

Title:

Chief Financial Officer

[Signature Page to Acknowledgement of Renewal and Extension of Advisory
Agreement]

 